DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group 1 (claims drawn to methods comprising determining a methylation level), and the particular species that are:  (i) the combination of CpG sites that are cg01811187, cg17078427, cg16547027, and cg19596468; and (ii) the particular treatment that is an inhibitor of DNA methylation or hypermethylation, in the reply filed on 03/18/2022 is acknowledged. 
In light of the Examiner’s search analysis of the claims, the election requirement as it was applied to the different particular treatment types recited in the claims is withdrawn, and claims 19, 20 and 21 are examined in this Office Action. 

Claims 2 (specifically nonelected CpG positions) and 12 (drawn to non-elected products) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement, see for example pages 94-95 of the specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objection to the Specification
The disclosure is objected to because of the following informalities:
Pages 85-93 of the specification “Table 6” which includes shading in the entries of the tables; the title description of the table provides:  “the values labeled in black represent coefficients from the 29 CpGs listed in Table 4”. 
Such tables are considered unconventional and are to be treated as an illustration due to black background in the entries boxes to show emphasis which makes the item non-compliant as per 37 CFR 1.58(a).  Additionally, in the patent publication process, tables are printed with rows and columns without any borders or column lines.  If applicant intends to show black background areas for emphasis, the table(s) should be furnished as drawings per 37 CFR 1.84 along with a brief description as per 37 CFR 1.74.  Alternative the specification may be amended to remove the black background from the Table, and provide some other text bases (e.g.:  asterisk) indication of the particular CpG positions of interest.
Appropriate corrections are required.

Claim Rejection - Improper Markush Grouping
Claims 1, 3, 4, and 17-21 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring the analysis and detection of a methylation at a distinct CpG postions or combination thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide modification/sequence (i.e.:  a CpG dinucleotide in different genomic locus that may affect/alter the expression of a distinct gene).  Each polynucleotide locus having any different CpG dinucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  And each CpG locus has a different biological activity in that it has a different specificity of hybridization required for analysis/detection, and may alter expression of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the CpG are present in nucleic acids.  The fact that the CpG positions comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure comprising a nucleic acid alone is not essential to the common activity of being correlated with allograft injury, as asserted by the specification.  Accordingly, while the different CpG positiosn are asserted to have the property of increased methylation in the presence of allograft injury, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to allograft injury is particular to each different CpG because of role in expression of some particular gene, not based on some particular common structural feature shared among the different CpG loci themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different CpG positions are associate with allograft.  Nor is there an expectation that all of the different CpG positions will behave the same way, where the specification teaches that in fact different CpGs show different levels of methylation in cases versus controls (e.g.:  Table 4), and the related art of Costello et al (1994) indicates the unpredictability in examining methylation status of different parts of a gene promoter.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
In the instant case the claims can be amended to recite “determining DNA methylation CpG dinucleotides in a panel comprising cg01811187, cg17078427, cg16547027, and cg19596468”, as consonant with the election. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, and 17-21 are unclear over recitation of the phrase “calculating a methylation risk score (MRS) via the sum of methylation values of each CpG in the panel”, as recited in claim 1.  The phrase is unclear because there is no antecedent basis for any “sum of methylation values”, and further more a “sum” is a mathematical component, and it is unclear how the required calculating is done “via” a sum.   The claims may be made more clear in this regard if the phrase is amended to recite “calculating a methylation risk score (MRS) for the sample, wherein the calculating comprises summing the methylation values of each CpG in the panel”.
Claims 1, 3, 4, and 17-21 are unclear over recitation of the phrase “comparing the MRS of the sample of the allograft with a reference population of allografts”, as recited in claim 1.  The phrase is unclear because an “MRS of the sample” is a there is no antecedent basis for any “sum of methylation values”, and further more a “sum” is a mathematical component, and it is unclear how the required calculating is done “via” a sum.   The claims may be made more clear in this regard if the phrase is amended to recite “calculating a methylation risk score (MRS), wherein the calculating comprises summing the methylation values of each CpG in the panel”.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of reducing chronic allograft injury comprising comparing a methylation risk score (MRS) from a sample from the allograft to an MRS score obtained from allograft samples from a reference population of transplant recipients without ischemia-induced allograft injury, does not reasonably provide enablement for the methods as claimed which broadly encompass comparing an MRS score from a subject sample to any sort of metric from any reference population as part of a methods of treating a subject to reduce chronic allograft injury.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and breadth of the claims
The rejected claims are directed to methods of reducing chronic allograph injury and comprise an analysis of methylation in a sample as compared to a reference.  The claims are sufficiently broad to encompass the comparison of a subject MRS to any measure from any reference population of allografts.  The claims in light of the specification provide analysis of a specific measure of allograft injury (i.e.:  CpG methylation) in a subject that is treated with treatments related to CpG methylation.
Direction provided by the specification and working example
	The specification teaches examples (e.g.:  p.25 of the specification) of the genome-wide analysis of CpG methylation in allografts with injury induced by cold ischemia by comparing pre-ischemic procurement and post-ischemic reperfusion biopsies of donor kidney transplants. 
	Relevant to the breadth of the comparison of the claimed methods, the specification does not teach any other references than the non-ischemic samples.   
State of the art, level of skill in the art, and level of unpredictability
	While the state of the art and level of skill in the art in detecting and quantifying any CpG methylation in sample high, the unpredictability in associating a detected methylation with any particular phenotypic trait is higher. The high level of unpredictability is demonstrated by the instant specification and the related art.
Because the claims broadly encompass the use of any reference population in the comparing of an MRS, it is noted that the specification, as detailed above, teaches that (e.g. p.27) different levels of DNA methylation can be found in different samples that are affected by different amounts of ischemia.
Similarly, the prior art of Costello et al (1994) indicates the unpredictability in examining methylation status of different parts of a gene promoter.  For example, position 13 of the ‘Region Il CpG sites’ (Fig 5B) indicates a reverse role for methylation of the position with regard to gene expression. At position 13, there is greater unmethylation in the nonexpressing cell line, and there is less unmethylation in the high expressing cell line.
Given the breadth of the comparison encompassed by the claims, and because the specification teaches that methylation is related to gene expression changes, it is relevant to point out that Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large amount of experimentation would be required to make and use the invention.  Such experimentation would require case:control studies, and validation, to support the association of any expression levels as compared to any control/reference levels to establish a need for treatment of a chronic allograft injury suitable for treatment with the methylation-related treatments of the claims.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634